Citation Nr: 0200691	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  94-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) rating for diffuse 
histiocytic lymphoma, status postoperative mediastinal mass, 
non-Hodgkin's lymphoma (NHL). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

The current appeal arose from a December 1991 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In pertinent part, the RO 
continued a noncompensable evaluation for NHL. 

This matter was previously before the Board of Veterans' 
Appeals (Board) in January 1999, at which time it was 
remanded for additional development.

The RO affirmed the denial of entitlement to a compensable 
evaluation for NHL in February 2001. 

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The RO in late 1990 granted service connection for NHL and 
assigned a noncompensable rating under Diagnostic Codes 7709- 
7715.  Thereafter, a noncompensable rating has remained in 
effect by RO rating decision in 1996 that assigned the rating 
under the revised criteria.  The rating was continued by the 
RO in a late 1997 rating decision.

Service connection is presently in effect for NHL, which has 
been assigned a noncompensable evaluation.  The schedular 
criteria for evaluation of NHL were changed effective October 
23, 1995.  Where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, the veteran's NHL disability must be evaluated 
under both the old and new rating criteria.

The revised criteria provide NHL with active disease or 
during a treatment phase shall be rated 100 percent. Note: 
The 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter.  If there has been no local recurrence or 
metastasis, rate on residuals. Diagnostic Code 7715, 
effective October 23, 1995.

Under the previously applied criteria NHL is to be rated as 
lymphogranulomatosis (Hodgkin's disease) where the rating 
schedule provides that the 100 percent rating will be 
continued for one year following the sensation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure."  The 100 percent rating requires frequent 
episodes of high and progressive fever or febrile episodes 
with only short remissions, generalized edema, ascites, 
pleural effusion, or severe anemia with marked generalized 
weakness.

A 60 percent evaluation is warranted with generalized 
muscular weakness with loss of weight and chronic anemia; or 
secondary pressure symptoms, such as marked dyspnea, edema, 
with pains and weakness of extremity, or other evidence of 
severe impairment of general health.

A 30 percent evaluation required occasional low-grade fever, 
mild anemia, fatigability, or pruritus.  Diagnostic Codes 
7709, 7715, effective prior to October 23, 1995.

As was noted earlier, the Board remanded this case to the RO 
for further development and adjudicative action in January 
1999.  The remand directives consisted of obtaining 
additional medical evidence, and having an examiner review 
the claims folder with an opinion expressed as to whether 
complaints noted during treatment of NHL were linked to NHL 
as direct or secondary manifestations.

Additional medical evidence was obtained and the veteran was 
examined by VA in May 2000; however, the VA examiner did not 
express any medical opinion as requested by the Board in its 
January 1999 remand directive.  

This does not satisfy the Board's remand directives, and 
consequently constitutes a failure in the duty to assist the 
veteran.  Stegall v. West, 11 Vet. App. 268 (1998).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO is further advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall, supra.

Under the circumstances discussed above, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not withstand Court scrutiny.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).



Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request 
that the veteran identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of NHL. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.





2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  Thereafter, the RO should arrange for 
review of the claims folder by the 
medical specialist who conducted the May 
2000 VA examination of the veteran.  If 
such examiner is no longer available, the 
RO should refer the claims file to 
another appropriate medical specialist, 
to determine the nature, extent and 
severity of any manifestations of NHL 
present since 1989.  

The medical specialist must be provided 
the claims folder, a copy of the criteria 
for evaluating NHL in effect prior to 
October 23, 1995 and those currently in 
effect, and separate copy of this remand.  

The medical specialist must annotate the 
medical opinion report that the claims 
file and associated documentation was 
made available for review in conjunction 
with the review. 

The medical specialist should be asked to 
provide an opinion as to whether 
complaints noted in treatment of NHL 
during the pertinent time period are 
linked to NHL as direct or secondary 
manifestations.  

In this regard, the medical specialist's 
attention is directed to the additional 
disabilities for which service connection 
has already been granted for secondary 
manifestations of NHL, and asked to 
differentiate whether any additional 
symptomatic complaints recorded in the 
medical records can be identified as 
reflective of additional symptomatology 
or disabilities of NHL for the purpose of 
additional compensation.

Any opinions or conclusions expressed by 
the medical specialist must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested required medical 
opinion report to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
and development procedures contained in 
sections 3 and 4 of the Act (see 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should re- 
adjudicate the issue of an increased 
(compensable) rating for NHL.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




